

117 S1030 IS: No Fencing at the United States Capitol Complex Act
U.S. Senate
2021-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1030IN THE SENATE OF THE UNITED STATESMarch 25, 2021Mr. Blunt (for himself and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo prohibit the use of Federal funds to install permanent fencing around the United States Capitol, any of the Capitol Buildings, or any portion of the Capitol Grounds.1.Short titleThis Act may be cited as the No Fencing at the United States Capitol Complex Act. 2.Prohibiting use of funds for permanent fencing around United States CapitolNo Federal funds may be used to install permanent fencing around—(1)the perimeter of any of the Capitol Buildings described in section 5101 of title 40, United States Code; or(2)the perimeter of the United States Capitol Grounds, or any portion thereof, described in section 5102 of such title.